Citation Nr: 0831189	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-04 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A videoconference hearing was held in March 2008 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  The 
case was remanded for further development in April 2008.  The 
requested development has been accomplished to the extent 
possible and the matter has returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran was scheduled for a VA audiological 
examination in association with his claim for an increased 
rating for bilateral hearing loss in May 2008, but he failed 
to appear.  No audiometric testing was accomplished in March 
or April 2008.

2.  VA audiometric testing results in April 2005 were 
considered inconsistent and unreliable by VA personnel; VA 
audiometric results in October 2003 showed that the veteran's 
bilateral hearing loss disability was manifested by average 
pure tone thresholds of 52 decibels on the right and 60 
decibels on the left.  Discrimination ability was 84 percent 
on the right and 88 percent on the left.  An auditory 
brainstem response test conducted in May 2005 was said 
consistent with the 2003 audiometric study.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, Part 4; Diagnostic Code (DC) 
6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in September 2003, April 2006, 
and April 2008 specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, VA audiological examinations, and 
statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
April 2006 April 2008.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based n the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establish entitlement to an 
increased compensable -e.g., competent lay statement 
describing symptoms, medical and hospitalization records, 
medical statement, employer statement, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

Here, the April 2006 and April 2008 letters notified the 
veteran that his disability rating would be determined by 
applying relevant DCs, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent, and that VA would consider evidence that 
documented the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on his employment.  There was no reference, however, 
to the diagnostic criteria for establishing a higher rating.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, supra.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His statements, as well as the 
testimony provided by him at his March personal hearing, 
demonstrate this awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria was discussed in the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), and reasons as to why a higher rating was not 
warranted under that criteria were identified.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the Court found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders, 
supra.  

In addition, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
treatments records have been obtained.  The veteran has also 
been afforded VA examinations.  In this regard, the Board 
notes that the veteran's most recent VA examination in 2005 
was deemed inconsistent and unreliable by the examiner.  
Thus, another examination was requested by the Board in an 
April 2008 remand decision.  Such an examination was 
scheduled.  However, as discussed in greater detail below, 
the veteran failed to report for the scheduled examination 
and good cause was not shown for his failure to report.

The Board therefore finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As noted, the appellant failed to 
report for a scheduled VA examination and no good cause was 
shown for his failure to report for the examination.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Table VIa 
is used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86.  See 38 C.F.R. § 4.85(c) (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2007).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b) (2007).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he is applying for, or is in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination or re- 
examination and a claimant, without good cause, fails to 
report for such examination, an original compensation claim 
shall be considered on the basis of the evidence of record.  
38 C.F.R. § 3.655(b) (2007).

The appellant's appeal in this matter stems from a claim 
received in July 2003, for an increased rating for a 
bilateral hearing loss disability.  The Board notes that 
service connection for this condition was initially 
established upon rating decision in May 1977 and a 0 percent 
evaluation was assigned.  This noncompensable rating was 
confirmed and continued by the RO in a December 2003 
decision.  The veteran appealed, and this appeal ensued.  

When examined by VA in April 2005, it was noted that 
audiometric results were inconsistent and unreliable and not 
to be used for rating purposes.  The examiner recommended a 
VA audiological auditory brainstem (ABR) test to help 
identify true pure tone thresholds.  That testing was done in 
May 2005.  Previous audiometric studies were reviewed.  
Findings were said consistent with a study done in 2003 (that 
apparently formed the basis for a continued noncompensable 
rating at that time).  It was noted that the veteran had 
never followed up after having been issued hearing aids in 
May 2003, suggesting that he was not in dire need of 
amplification.

In early March 2008, the veteran provided testimony at a 
video conference hearing.  At that time, he asserted that his 
hearing loss had worsened since the 2005 evaluation.  He had 
trouble keeping his equilibrium, and his hearing aids did not 
always help.  He had to read lips.  He talked loudly as he 
was unable to hear his own voice.  He also reported that he 
had an upcoming appointment (March 11th, 2008) where he would 
be seen by a VA physician.  

In April 2008, the Board remanded the claim for additional 
obtainment of files, to include the March 11, 2008, treatment 
visit record and for additional audiometric examination.  

The record reflects that additional VA treatment records 
dated from 2005 through June 2008 were added to the claims 
file.  These records included the March 11, 2008, report 
mentioned at the hearing.  This document was not for hearing 
however.  These documents are silent for any complaints, 
testing, or treatment for hearing loss.  

In an April 2008 letter, the appellant was notified that he 
was scheduled for a VA examination in May 2008.  He failed to 
report.  The Board notes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In the letter, he was informed that failure to 
complete any portion of the above appointment(s) would result 
in this request being returned to the VA RO without action.  
The Board also notes that the June 2008 SSOC, mailed to the 
appellant and his representative in June 2008, provided the 
regulatory criteria of 38 C.F.R. § 3.655 addressing the 
consequences of a failure to report for a scheduled VA 
examination.  There is no evidence showing "good cause" for 
his failure to report for the scheduled May 2008 VA 
examination.  In light of his failure to report for the 
scheduled examination, we must base the decision on this 
original claim on the record.  See Turk v. Peake, No. 06-69 
(U.S. Vet. App. Jan. 31, 2008).

In that regard, results of VA audiological evaluation 
performed in October 2003 showed average pure tone threshold 
was 52 decibels on the right and 60 decibels on the left.  
Discrimination ability was 84 percent correct on the right 
and 88 percent correct on the left.  These findings 
constitute level II hearing on the right and level III 
hearing on the left.  When combined, the result is a 0 
percent disability evaluation.  38 C.F.R. § 4.85. (2007), DC 
6100.

The record also establishes that each of the tested 
frequencies is not 55 decibels or worse.  Similarly, the 
threshold at 1000 Hertz is not 30 decibels or less and 70 
decibels or more at 2000 Hertz. Application of the 4.86(b) 
criteria is therefore not warranted.

The evidence establishes that a rating in excess of 0 percent 
is not warranted.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


